MICHAEL F. CRONIN Certified Public Accountant Orlando, Florida 32708 January 31, 2013 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549-7561 Re:PopBig, Inc. SEC File No. 000-53492 Ladies & Gentlemen: On January 31, 2013 I was formally notified that my appointment as auditor for PopBig, Inc. (formerly known as Ravenwood Bourne, Ltd.) ceased as of and effective December 11, 2012. I have read PopBig, Inc.’s statements included under Item 4.01 of its Form 8-K dated January 31, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Michael F. Cronin Michael F. Cronin, Certified Public Accountant
